Citation Nr: 0616440	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  04-40 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to an effective date earlier than March 26, 2002 
for service connection for lung adenocarcinoma.


WITNESSES AT HEARING ON APPEAL

Appellant and Friend of Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel



INTRODUCTION

The veteran served on active duty from August 1961 to July 
1965.  Sadly, the veteran died in February 2003.  The 
appellant is his surviving spouse.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decision rendered in December 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Acting Veterans 
Law Judge in March 2006.  A transcript of the hearing has 
been associated with the claims folder.


FINDINGS OF FACT

1.  38 C.F.R. § 3.309(d) was amended to include cancer of the 
lung as a disease specific to radiation-exposed veterans; the 
effective date of the regulation was March 26, 2002.

2.  Service connection was subsequently granted for the 
veteran's diagnosed lung adenocarcinoma on the basis that it 
is a presumptive disease specific to radiation-exposed 
veterans.


CONCLUSION OF LAW

An effective date earlier than March 26, 2002 for the grant 
of lung adenocarcinoma based on the presumption afforded in 
38 C.F.R. § 3.309(d) is precluded by law.  38 U.S.C.A. 
§ 5110(g) (West 2002 & Supp. 2005); 38 C.F.R. § 3.114(a), 
3.400 (2005); VAOPGCPREC 3-2000 (April 10, 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim. Under 38 U.S.C.A. § 
5103(a), VA must notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim, which information and evidence that VA will seek to 
provide, and which information and evidence the claimant is 
expected to provide. Under 38 C.F.R. § 3.159, VA must request 
that the claimant provide any evidence in the claimant's 
possession that pertains to a claim.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the VA is required to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

The VA has a duty under the VCAA to notify a claimant and any 
representative of the information and evidence needed to 
substantiate a claim.  In the present appeal, the appellant 
was provided with notice of the type of information and 
evidence needed to substantiate her claim for service 
connection for the cause of the veteran's death, and for 
entitlement to dependency and indemnity compensation (DIC) 
including accrued benefits based on a claim for service 
connection for lung cancer, in a December 2003 letter from 
the RO.  However, the December 2003 letter did not provide 
notice of the type of evidence necessary to establish a 
disability evaluation or an effective date should her claims 
be granted.  In a December 2003 rating decision, the RO 
granted service connection for cause of the veteran's death 
and found that service connection for lung cancer with 
metastasis to the brain should have been granted during the 
veteran's lifetime based on the change in regulations adding 
lung cancer as a presumptive disease in radiation-exposed 
veterans.  The RO granted service connection (and thus the 
claim for accrued benefits), evaluating the disability as 100 
percent disabling effective March 26, 2002, which was the 
date of the regulation adding lung cancer to the list of 
presumptive diseases for which service connection could be 
granted for veterans exposed to ionizing radiation.  The 
issue on appeal concerns the effective date to be assigned 
the grant of service connection for the lung cancer.  

Even though the December 2003 letter did not include adequate 
notice of what was needed to establish a disability rating or 
an effective date, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  In this regard, the Board observes that the 
December 2003 VCAA notice was properly tailored to the 
application for the original request for service connection 
of cause of the veteran's death and DIC, to include the claim 
of service connection for accrued benefits.  As stated above, 
the RO awarded service connection for cause of the veteran's 
death and for lung cancer, evaluating the disability 100 
percent disabling effective March 26, 2002, which is the date 
of the change in regulations making lung cancer a presumptive 
disability for which service connection could be granted in 
cases involving exposure to ionizing radiation.  Therefore, 
the December 2003 letter served its purposes in that it 
provided section 5103(a) notice to the appellant; and its 
application is no longer required because the original claim 
has been substantiated.   See Dingess v. Nicholson, 19 Vet. 
App. 473.   

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  Under the duty to assist, 38 C.F.R. § 
3.159(c)(4), VA will provide a medical examination or procure 
an opinion if such is necessary to decide the claim.  As the 
claim involves the assignment of an effective date, further 
examination is not indicated.  Moreover, the Board observes, 
sadly, that the veteran has since died, and further 
examination is not possible.  However, the Board also 
observes that an expert medical opinion was requested from 
the Under Secretary for Health following reconstruction of 
the dose of radiation to which the veteran was exposed, in 
accordance with procedures outlined in the regulations and 
VA's Adjudication Procedure Manual, M21-1, Part III, Chapter 
5.12(e).  The resulting opinion, dated in February 1997, and 
the dose estimates, dated in October 1996, are of record.  In 
addition, the RO obtained service medical records and 
information from the service department concerning the 
veteran's participation in Operation Dominic.  The RO further 
obtained private medical records as identified by the veteran 
during the pendency of his claim for service connection, when 
the veteran was still living.  The veteran's private treating 
physician, R. A. F., M.D., offered his expert opinion in 
August 1995, which is of record.  Dr. F. was asked to provide 
additional medical records, but declined to do so, despite 
being asked on two separate occasions.

No other records have been identified which have not been 
obtained in the present case.  Thus, the Board concludes that 
the duty-to-assist provisions of the VCAA were met.

Claim for Earlier Effective Date

Generally, the effective date of an evaluation and award of 
service connection is the date of receipt of the claim or the 
date entitlement arose, whichever is later. 38 C.F.R. § 
3.400. Retroactive effective dates are allowed in the context 
of a new law or liberalizing issue in certain circumstances, 
but not more than one year earlier than the date of the claim 
and not earlier than the effective date of the change in 
regulation. 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a); 
VAOPGCPREC 3-2000 [revised regulatory provisions may not be 
applied to any time period before the effective date of the 
change].

In January 2002 the Secretary amended the regulation at 38 
C.F.R. § 3.309(d) concerning presumptive disease specific to 
radiation-exposed veterans.  See 67 Fed. Reg. 3612, 3615 
(January 25, 2002) (effective March 26, 2002) (codified at 38 
C.F.R. § 3.309(d)).  The amendments added cancers of the 
bone, cancer of the brain, cancer of the colon, cancer of the 
lung, and cancer of the ovary to the list of diseases which 
may be presumptively service connected.  

Private medical records clearly show that the veteran was 
diagnosed with non-small cell adenocarcinoma of the lung as 
early as January 1995.  Moreover, his death certificate, 
issued in February 2003, reflects that he died as a result of 
cardiorespiratory arrest arising from metastatic 
bronchiogenic carcinoma.

Service department records and records from the U.S. Defense 
Special Weapons Agency (DSWA) reveal that the veteran had 
verified exposure to ionizing radiation in atmospheric 
nuclear tests, specifically, Operation Dominic I, a series of 
36 nuclear weapon detonations held in the Pacific Ocean area 
from April 25, 1962 through December 31, 1962.  As a result, 
the veteran is a radiation-exposed veteran and service 
connection was warranted under the presumptive regulations 
for cancer of the lung. 38 C.F.R. §§ 3.309(d), 3.311 (2005).

The appellant testified before the undersigned Acting Law 
Judge that the cancer that caused the veteran's death was not 
different prior to the change in regulation that made lung 
cancer a presumptive disease for radiation-exposed veterans 
in March 2002.  She testified, and the record shows, he was 
diagnosed with lung cancer in January 1995 and died from the 
disease in February 2003.  Moreover, the appellant testified 
that she observed the veteran to exhibit flu-like signs and 
symptoms shortly after his discharge from active service to 
the time his cancer was diagnosed, and that medical 
professionals told her that those signs and symptoms were 
radiation sickness from exposure to ionizing radiation.  

The Board has reviewed the entire record and finds, 
regrettably that the law, and not the evidence, governs in 
this case.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  The claim for service connection was granted based 
on the presumption afforded in the regulations for lung 
cancer in radiation-exposed veterans.  As noted above, lung 
cancer was not added to the list of presumptive diseases for 
radiation-exposed veterans until 67 Fed. Reg. 3612, 3615 
(effective March 26, 2002) (codified at 38 C.F.R. § 
3.309(d)).  As the regulation recognizing lung cancer as a 
presumptive disease for radiation-exposed veterans was 
effective March 26, 2002, an effective date earlier than this 
cannot be assigned.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 
3.114(a); VAOPGCPREC 3- 2000.

In so finding, the Board observes that this case came before 
the Board previously, in July 1998, when the veteran's claim 
for service connection for lung cancer as secondary to 
exposure to ionizing radiation was denied.  In this decision, 
the Board then also considered whether connection for the 
diagnosed lung cancer could be based on a direct basis.

In Ramey v. Brown, 9 Vet. App. 40, 44 (1996) (citing Combee 
v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994)), the Court 
held that service connection for disabilities claimed to be 
due to ionizing radiation exposure during service can be 
accomplished in three ways.  See also Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  First, the regulations provide that certain types of 
cancer may be presumptively service connected in radiation-
exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 
3.309(d).  Second, "radiogenic diseases" may be service 
connected under 38 C.F.R. § 3.311.  Third, service connection 
may be granted under 38 C.F.R. § 3.303(d) when it is 
established that the disease diagnosed after discharge is the 
result of exposure to ionizing radiation during active 
service.  See Combee, supra.  As explained above, lung cancer 
was not included in the list of presumptive cancers in 
radiation-exposed veterans until the amended regulation 
effective March 26, 2002.  Accordingly, the Board confined 
its analysis in July 1998 to the latter of the two methods by 
which service-connection could have been established, i.e., 
analysis under 38 C.F.R. § 3.311 and under 38 C.F.R. § 3.303.  

Both of these analyses required medical evidence of a link, 
or nexus, between the veteran's inservice exposure to 
radiation and his diagnosed lung cancer.  In both analyses, 
the Board accepted service department and DSWA records had 
established that the veteran was exposed to ionizing 
radiation during active service.  In addition, the Board 
considered the opinion proffered in August 1995 by the 
veteran's treating physician, Dr. F.  As required under 
38 C.F.R. § 3.311, (the 2nd method) the veteran's case was 
referred to the Under Secretary for Benefits to obtain an 
advisory medical opinion from the Under Secretary for Health.  
The opinion, dated in February 1997, found that, given the 
external and internal doses of ionizing radiation to which 
the veteran was exposed, it was unlikely that his diagnosed 
lung cancer could be attributed to exposure to ionizing 
radiation in service, even assuming a scenario and 
calculation in which the veteran had not been a smoker.  The 
Board concluded that the evidence supporting the veteran's 
claim was outweighed by that against it.  In so doing, the 
Board observed that the Under Secretary's expert medical 
opinion carried greater weight.  It was informed by review of 
the entire claims file, to include service department records 
and records from DSAW concerning the estimated doses of 
radiation to which the veteran was exposed, and his duties at 
the time of exposure as well as records of treatment accorded 
the veteran by his private health care providers, and the 
opinion by Dr. F.  In contrast, Dr. F.'s opinion was 
conditional, concluding that the radiation was a contributory 
cause or a significant risk factor as opposed to the direct 
cause of his lung cancer.  In addition, the Board observed 
that the physician recorded a history of radiation exposure 
as reported to him by the veteran.  While this history is 
correct, there is no indication that the physician's opinion 
was informed by independent review of the record, to include 
documentation of the radiation dosage to which the veteran 
was exposed.  Given the absence of competent medical evidence 
to establish an etiological link between inservice radiation 
exposure and the diagnosed lung cancer, the Board found that 
service connection for lung cancer could not be granted under 
either the 2nd or 3rd method.

The veteran did not appeal this denial to the U.S. Court of 
Appeals for Veterans Claims (CAVC).  Hence, it became final.  
See 38 U.S.C.A. § 7104 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 20.1100 (2005).  Absent the presentation of new and 
material evidence, or a showing of clear and unmistakable 
error, this decision cannot be revisited.  See 38 U.S.C.A. 
§ 5108, 5109A (West 2002 & Supp. 2005).

Thereafter, nothing was submitted or filed concerning this 
claim until August 2002, when the veteran filed a claim to 
reopen the previously denied claim for service connection for 
lung cancer.  Documentation provided with the claim included 
the previously considered August 1995 opinion proffered by 
Dr. F.  No other medical evidence was submitted.  The RO 
initially denied the claim in December 2002, finding that new 
and material evidence had not been submitted.  In February 
2003, the veteran died.  The appellant, his surviving spouse, 
filed a claim for death benefits in December 2003.  In the 
same month, the RO reconsidered the claim of service 
connection for lung cancer on its own motion.  Finding clear 
and unmistakable error in the December 2002 rating decision, 
the RO granted service connection for lung cancer as a 
presumptive condition, based on the change in law adding lung 
cancer to the list of presumptive diseases for which service 
connection could be granted in a claim involving exposure to 
ionizing radiation.  The RO evaluated the disability as 100 
percent disabling, effective March 26, 2002, the date the 
change in regulations was made effective.

After review of the record, the Board regretfully finds that 
an effective date earlier than March 26, 2002 for the grant 
of service connection for lung cancer on a presumptive basis 
as a disease specific to exposure to ionizing radiation, 
which is established in the present case, cannot be granted.  
This is because March 26, 2002 is the effective date of the 
change in regulations recognizing lung cancer as a disease 
for which presumptive service connection is afforded on the 
basis of exposure to ionizing radiation.  See 38 U.S.C.A. § 
5110(g); 38 C.F.R. § 3.114; VAOPGCPREC 3-2000; See also 
Soyini, supra.


ORDER

Entitlement to an effective date earlier than March 26, 2002 
for the award of service connection for lung adenocarcinoma 
due to presumptive exposure to ionizing radiation, is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


